DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1,2,5,6,10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 3742679) in view of Miller et al. (US 9204621).
For claim 1, Jordan teaches a pet garment comprising: a garment having;
a body-section (10) that substantially covers a canine-body including; 
a hood (22,24);
a plurality of leg sections (20); 
a plurality of boots (52); 
a closure-section (38) having a fastener that joins an unbroken right side panel to an unbroken left side panel; 
wherein said hood is configured to protect a head and neck of a canine;
wherein said plurality of leg sections are configured to cover each leg of said canine;
wherein said plurality of boots is configured to cover each foot of said canine;
wherein said plurality of boots are fixedly attached to said plurality of leg sections; 
wherein said closure-section comprises said fastener (38) which is configured to secure said garment around said canine-body;
wherein said plurality of leg sections comprise expandable stitching (48,50) to accommodate a height and a size of said canine; and
wherein said garment provides protection against weather conditions (see Figures 1-3).
However, Jordan lacks a built-in harness disposed inside of the right side panel and the left side panel and crossing to the outside of the right side panel and the left side panel through an opening that extends completely through the right side panel and an opening that extends completely through the left side panel and wherein said built-in harness includes a first-harness-attachment and a second-harness-attachment.
Miller et al. teach that it is old and well known in the art to provide a built-in harness (18,40,44) disposed inside of the right side panel and the left side panel and crossing to the outside of the right side panel and the left side panel through an opening that extends completely through the right side panel and an opening that extends completely through the left side panel and wherein said built-in harness includes a first-harness-attachment (46) and a second-harness-attachment (54) (see lines 50-67 of col. 3, Figures 2 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Jordan so as to include a built-in harness, in a similar manner as taught in Miller et al., so as to allow the owners to control their pet safely but without choking the pet into compliance.
For claim 2, Jordan as modified by Miller et al. disclose most of the claimed invention except for mentioning wherein said fastener is a hook and loop fastener having a male-fastener and a female-fastener.
However, it is noted that Jordan as modified by Miller et al. (emphasis on Jordan) do teach the use of a fastener (38), which is considered as a fastener functional equivalent to the hook and loop fastener as claimed by the Applicant, for securing he garment around the canine body.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use either the fastener of Jordan as modified by Miller et al. (emphasis on Jordan) or Applicant’s hook and loop fasteners, since to do so would merely replace one old and well known fastener means with another art equivalent old and well known fastener means.
For claim 5, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said hood is detatchable (see lines 20-30 of col. 2).
For claim 6, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said hood further comprises a plurality of snap-fasteners for attaching and alternatively detatching said hood from said body-section at a corresponding snap-fastener (see lines 20-30 of col. 2).
For claim 10, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said built-in harness is configured to attach to a leash (6).
For claim 11, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said built-in harness (18,40,44) is substantially positioned within an external-layer and an internal-layer of said body-section, said first-harness-attachment and said second-harness-attachment extending from said body-section (see Figure 2).
For claim 12, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said external-layer of said body-section is effectively waterproof (see lines 15-20 of col. 2).
For claim 13, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said internal-layer of said body-section comprises fleece (14).
For claim 14, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said body-section further comprises an aperture (26,28) for a tail to extend therethrough.
For claim 15, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said aperture further functions as an opening (26,28) for urination.
 For claim 16, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said first-harness-attachment and said second-harness-attachment each comprise a loop (46,54) located at an end-portion of said first-harness-attachment and said second-harness-attachment.
For claim 17, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said expandable stitching comprises elastic (48,50) allowing said plurality of leg sections to expand up and down to fit said canine.
For claim 18, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said plurality of boots (52) are removably attached (by releasing member 58) to said plurality of leg sections.
For claim 19, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said plurality of boots (52) are fixedly attached to said plurality of leg sections (see Figure 1).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Watson et al. (US 2016/0015003).
For claim 3, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein said closure-section comprises a flap underneath said fastener for protection against pulling hair out.
Watson et al. teach that it is old and well known in the art to provide a closure-section comprises a flap underneath said fastener for protection against pulling hair out (see [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of the references as applied to claim 1 above so as to include a flap underneath the fastener, in a similar manner as taught in Watson et al., for protection against pulling hair out.
For claim 4, the references as applied to claim 1 above as modified by Watson et al. (emphasis on the references as applied to claim 1 above (especially to Jordan)) further teach wherein said plurality of boots comprise waterproof fabric (see lines 18-25 of col. 2).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Iozzio (US 3918238).
For claim 7, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein said hood further comprises one or more drawstrings.
Iozzio teaches that it is old and well known in the art to provide a hood (16) further comprises drawstrings (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of the references as applied to claim 1 above so as to include a hood further comprises drawstrings, in a similar manner as taught in Iozzio, so as the hood can be adjusted to fit onto the animal’s head.
For claim 8, the references as applied to claim 1 above as modified by Iozzio (emphasis on the references as applied to claim 1 above (especially to Jordan)) further teach wherein said drawstring (20) connects to the hood (16) such that the drawstring holds the hood such that the hood shape acts as a scarf.  With respect to the limitation, “such that the hood shape acts as a scarf”, it should be noted that a recitation (i.e., “acts as a scarf”) of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Presently, the references as applied to claim 1 above as modified by Iozzio (emphasis on the references as applied to claim 1 above (especially to Jordan)) provide the claimed structure (i.e., the drawstring connects to the hood such that the drawstring holds the hood), and is therefore, capable of functioning as claimed (i.e., “acts as a scarf”).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Schnieder (US 9398755).
For claim 9, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein said plurality of boots comprise anti-slip gripping members on a bottom portion.
Schnieder teaches that it is old and well known in the art to provide a plurality of boots comprise anti-slip gripping members on a bottom portion (112,116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of the references as applied to claim 1 above so as to include anti-slip gripping members, in a similar manner as taught in Schnieder, so as to provide extra waterproof protection to the animal’s feet.
Response to Arguments
Applicant's arguments filed 7/24/22 have been fully considered but they are not persuasive.
Applicant argues that the references Jordan combined with Miller et al. do not teach a closure-section having a fastener that joins an unbroken right side panel to an unbroken left side panel and a built-in harness disposed inside of the right side panel and the left side panel and crossing to the outside of the right side panel and the left side panel through an opening that extends completely through the right side panel and an opening that extends completely through the left side panel.  Applicant’s argument has been acknowledged; however, it is noted that Jordan teaches a closure-section (38) having a fastener that joins an unbroken right side panel to an unbroken left side panel and Miller et al. teach a built-in harness (18,40,44) disposed inside of the right side panel and the left side panel and crossing to the outside of the right side panel and the left side panel through an opening that extends completely through the right side panel and an opening that extends completely through the left side panel and wherein said built-in harness includes a first-harness-attachment (46) and a second-harness-attachment (54) (see lines 50-67 of col. 3, Figures 2 and 6).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Jordan so as to include a built-in harness, in a similar manner as taught in Miller et al., so as to allow the owners to control their pet safely but without choking the pet into compliance.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (i.e., Jordan combined with Iozzio), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In response, the Examiner maintains that there is motivation to combine the references.  Jordan stands for the basic premise of teaching a pet garment having a hood and Iozzio stands for the basis premise of a pet garment having a hood with one or more drawstrings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Jordan in view of Miller et al.  (emphasis on Jordan) so as to include a hood further comprises drawstrings, in a similar manner as taught in Iozzio, so as the hood can be adjusted to fit onto the animal’s head.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644